FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2217
                 _____________________________

MARCUS HEZEKIAH SINGLETON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

                        September 9, 2019


ROWE, J.

    Marcus Singleton committed the offense of armed burglary
when he was twenty-six years old and received a mandatory life
sentence as a prison releasee reoffender. Singleton argues that his
enhanced sentence violates the Eighth Amendment because it is
predicated on a prior conviction for an offense committed when he
was a juvenile. We disagree and affirm.

      The prison releasee reoffender statute permits enhancement
of a sentence when an offender commits a qualifying offense within
three years of being released from prison after completing a
sentence for a prior qualifying conviction. § 775.082(9), Fla. Stat.
(2016). The predicate offense for Singleton’s prison releasee
reoffender sentence was a 2006 conviction for an armed robbery
committed when Singleton was fifteen years old. He was
sentenced to eight years in prison and was released on December
9, 2013, when he was twenty-three years old. Less than three
years later, Singleton committed the offense of armed burglary.
Because he committed the new offense within three years of his
release from prison for his sentence for the armed robbery, the
State sought an enhanced sentence under the prison release
reoffender statute. § 775.082(9), Fla. Stat. (2016). Citing Graham
v. Florida, 560 U.S. 48 (2010), Singleton argues that the
enhancement of his sentence based on an offense committed when
he was a juvenile violates the Eighth Amendment.

    In Graham, the Supreme Court held that Florida’s practice of
sentencing juvenile offenders to life sentences for nonhomicide
crimes violated the Eighth Amendment to the United States
Constitution. 560 U.S. at 74-75. “[T]he constitutional prohibition
against cruel and unusual punishment under Graham is
implicated when a juvenile nonhomicide offender’s sentence does
not afford any meaningful opportunity to obtain release based on
demonstrated maturity and rehabilitation” during his or her
natural life. Henry v. State, 175 So. 3d 675, 680 (Fla. 2015) (quotes
omitted).

     First, we note that Singleton’s eight-year sentence for the
crime he committed as a juvenile did not violate Graham; he was
not sentenced to a life sentence or a de facto life sentence. See Hart
v. State, 255 So. 3d 921, 927 (Fla. 1st DCA 2018) (holding that
defendant’s fifty-year sentence did not violate Graham); Davis v.
State, 214 So. 3d 799, 799-800 (Fla. 1st DCA 2017) (holding that
defendant’s thirty-five-year aggregate sentence did not violate
Graham). Nevertheless, Singleton’s eight-year prison sentence
afforded him a meaningful opportunity for release during his
natural life. He was released after serving six years and eight
months of his sentence. Then, at the adult age of twenty-six, he
committed the felony offense of armed burglary.

    Even though Graham did not bar his original sentence for the
crime he committed as a juvenile, Singleton argues that Graham
prevents the trial court from using that juvenile conviction to
enhance his sentence for a crime he committed as an adult. We
disagree. Graham’s prohibition against life without parole

                                  2
sentences for juvenile offenders does not extend to adult
reoffenders like Singleton. And “[t]he Court in Graham did not
call into question the constitutionality of using prior convictions,
juvenile or otherwise, to enhance the sentence of a convicted
adult.” United States v. Scott, 610 F.3d 1009, 1018 (8th Cir. 2010);
see also Hastie v. State, 267 So. 3d 1037, 1037 (Fla. 4th DCA 2019)
(holding that consideration of defendant’s juvenile burglary
offense to support a violent career criminal designation for crime
committed as an adult was proper); United States v. Robinson, 489
Fed. Appx. 676, 678 (4th Cir. 2012) (holding that enhancing the
defendant’s sentence based on juvenile conviction and sentence did
not violate the Eighth Amendment under Graham because the
defendant was an adult when he committed the offense for which
his sentence was enhanced); see also United States v. Graham, 622
F.3d 445, 462-63 (6th Cir. 2010).

     Further, the language of the prison releasee reoffender
statute is plain: it applies to any person who commits a qualifying
offense within three years after being released “from a state
correctional facility operated by the Department of Corrections.” §
775.082(9), Fla. Stat. (2016). Nothing in the text of the statute
indicates that a defendant’s age at the time of his prior conviction
and sentence is relevant to the application of section 775.082(9).
See, e.g., Tatum v. State, 922 So. 2d 1004 (Fla. 1st DCA 2006)
(holding that enhancing defendant’s sentence under section
775.082(9) based on prior commitment and release from a
“youthful offender boot camp” was proper because the prison
releasee reoffender statute makes no distinction between youthful
offender commitments and adult commitments). The plain
language of the statute controls. English v. State, 191 So. 3d 448,
450 (Fla. 2016). Accordingly, the enhancement of Singleton’s
sentence to a mandatory life sentence as a prison releasee
reoffender under section 775.082(9) was lawful.

    AFFIRMED.

B.L. THOMAS and OSTERHAUS, JJ., concur.




                                 3
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Kathleen Stover, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Tabitha Herrera, Assistant
Attorney General, Tallahassee, for Appellee.




                              4